Opinion
Pee Curiam,
And Now, May 7, 1970, this Court having granted allocatur in the above entitled case on December 1, 1969, and the matter now coming before the Court on a joint petition to remand by counsel for appellant and the deputy district attorney, and after consideration thereof, and of the Superior Court decision in Commonwealth v. Cullen, 216 Pa. Superior Ct. 23 (1969), it is hereby ordered that the order of the Superior Court filed June 12, 1969, be and hereby it is reversed, and that the order of the Court of Quarter Sessions of the Peace, County of Philadelphia, entered November 18, 1968, denying the petition of appellant for relief under the Post Conviction Hearing Act, be and hereby it is reversed, and the case is remanded to the Court of Common Pleas, Trial Division, Criminal Section of Philadelphia, with directions to grant a new trial, as prayed for in the amended petition under Post Conviction Hearing Act filed October 23, 1968, at which new trial petitioner shall be represented by counsel, which counsel shall be separate from and independent of counsel for Robert Cullen, codefendant, should their cases be retried together.